 203305 NLRB No. 24ACCENT MOVING & STORAGE1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.1Unless stated otherwise, all dates occurred in 1990.2The General Counsel's unopposed motion to correct transcript isgranted so the the phrase ``just continue'' is substituted for the word
``discontinue'' on p. 16, L. 16 of the transcript. It should be noted
that there are some other incorrect transcriptions of statements made
during the hearing, including in some instances incorrect attributions
of statements to counsel and to me, when in fact those particular
statements were made by someone else. Nevertheless, with the ex-
ception noted in sec. III, B, infra, the testimony is sufficiently clear
thatÐwithout regard to who put particular questions to a witness and
regardless of the sense of particular statements interposing, opposing,
and ruling on objectionsÐit was unnecessary to make added correc-
tions.Accent Moving & Storage, Incorporated and TulsaGeneral Drivers, Warehousemen & Helpers,
Local Union 523, affiliated with the Inter-
national Brotherhood of Teamsters, AFL±
CIO.1Case 17±CA±15221September 30, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn June 12, 1991, Administrative Law Judge Wil-liam J. Pannier III issued the attached decision. The
Respondent filed exceptions and a supporting brief.
The General Counsel filed a brief in support of the
judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Accent Moving & Storage,
Incorporated, Broken Arrow, Oklahoma, its officers,
agents, successors, and assigns, shall take the action
set forth in the recommended Order.Francis A. Molenda and Milford Limes, for the GeneralCounsel.Jeff Nix, of Tulsa, Oklahoma, for the Respondent.DECISIONSTATEMENTOFTHE
CASEWILLIAM. J. PANNIERIII, Administrative Law Judge. Iheard this case in Tulsa, Oklahoma, on December 13, 1990.1On October 25, the Regional Director for Region 17 of the
National Labor Relations Board (the Board) issued a com-
plaint and notice of hearing, based upon an unfair labor prac-
tice charge filed on September 19 and amended on Sep-
tember 27, alleging violations of Section 8(a)(1), (3), and (4)
of the National Labor Relations Act, 29 U.S.C. § 151 et seq.(the Act). All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-examine
witnesses, and to file briefs. Based on the entire record,2onthe briefs that were filed and the oral argument made during
the hearing, and on my observation of the demeanor of the
witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material, Accent Moving & Storage, Incor-porated (Respondent) has been a corporation with office and
place of business in Broken Arrow, Oklahoma, where it en-
gages in the business of moving and storage of household
and commercial items. In the course and conduct of those
Oklahoma business operations during the 12-month period
ending September 30, 1990, Respondent derived gross reve-
nues in excess of $50,000 for the transportation of freight
and commodities in interstate commerce pursuant to arrange-
ments with and as agent for Mayflower, Inc., a common car-
rier which operates between and among various States of the
United States. Therefore, I conclude, as admitted in the an-
swer, that at all times material Respondent has functioned as
an essential link in the transportation of freight and commod-
ities in interstate commerce and, further, has been an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
At all times material, Tulsa General Drivers, Warehouse-men & Helpers, Local Union 523, affiliated with the Inter-
national Brotherhood of Teamsters, Chauffeurs, Warehouse-
men & Helpers of America (the Union) has been a labor or-
ganization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Background and IssuesEssentially, this is a dispute between two families. On oneside is alleged discriminatee Robert Schneider, his ex-wife
Loretta Fry, and his brother Danny Ray Schneider. On the
other side is Respondent's president, Jack Davis, and his
daughter, JoAnn (Jodi) Davis. The only other witness who
gave consequential testimony is Respondent's general man-
ager of operations, Maynard Walters. Respondent admits that
at all times material, Jack Davis, Jodi Davis, and Walters had
been supervisors within the meaning of Section 2(11) of the
Act and its agents within the meaning of Section 2(13) of
the Act. 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Since May 1989 Robert Schneider had been employed asa driver/helper by Respondent. In the latter half of August
he contacted the Union. On August 22, authorization cardswere sent to him for distribution among Respondent's em-
ployees. Additional cards were sent to him after Labor Day.
So far as the record discloses, Schneider had been the only
employee who solicited employees' signatures on cards. On
September 12 he returned to the Union cards signed by 21
of Respondent's 27 employees. In turn, the Union sent a let-
ter to Respondent requesting recognition as the representative
of a majority of the latter's drivers, warehousemen, helpers,
janitorial employees, and other nonexcluded employees. On
September 13, the Union filed the petition in Case 17±RC±
10574, seeking an election in a bargaining unit encompassing
those classifications.According to the complaint, as amended, Jodi Davis un-lawfully interrogated employees concerning union activities
on August 31 and in late August or early September. A simi-
lar allegation of unlawful interrogation is leveled at Walters,
assertedly on August 27 or 28. The complaint further alleges
that Jodi Davis threatened employees with unspecified repris-
als in early September and that her father, Jack, made a
statement on September 24 to the effect that Robert Schnei-
der would not be assigned work because he filed an unfair
labor practice charge. By the foregoing conduct, not all of
which is denied by the testimony, Respondent is alleged to
have violated Section 8(a)(1) of the Act.Purported unhappiness with the number of work assign-ments received after Labor Day led Schneider to file a claim
for unemployment benefits with the Oklahoma Employment
Security Commission on Friday, September 14. The Com-
mission's notice to Respondent of that fact recites that
Schneider ``applied for Unemployment Compensation Bene-
fits under the Oklahoma Employment Security Act. The indi-
vidual stated that separation from employment on 09±14±90
was a result of: LACK OF WORK.'' Upon receiving this no-
tice on Tuesday, September 18, Jack Davis testified that he
had construed it as notification that Schneider had resigned
and Respondent admittedly scheduled no further work for
Schneider.Under Oklahoma law it appears that unemployment bene-fits can be received not only by employees who quit or are
discharged, but also during periods when employees received
too little work, i.e., are underemployed. Schneider testified
that he had claimed benefits on that basis and had not in-
tended to quit when he had applied for them. The complaint
alleges that Respondent unlawfully refused to assign work to
Schneider from September 14 to 24. The charge underlying
this proceeding was filed on Wednesday, September 19, and
was received by Respondent the following day. On Sep-
tember 24, Jack Davis allegedly told Schneider that the latter
would not be assigned work because that charge had been
filed. The complaint alleges that Davis' remark violated Sec-
tion 8(a)(1) of the Act and, further, constituted a discharge
for motives proscribed by Section 8(a)(3) and (4) of the Act.Although I do not credit Robert Schneider, for the reasonsset forth post, I conclude that a preponderance of the evi-
dence does establish that there were instances of unlawful in-
terrogation, an unlawful threat of unspecified reprisals, and
attribution of refusal to assign work to the filing of an unfair
labor practice charge. Furthermore, while I credit Jack Davis'
testimony that he genuinely believed that Schneider had re-signed on September 14, and do not conclude that Respond-ent unlawfully refused to assign work to Schneider prior to
September 24, I do conclude that Respondent refused on and
after that date to schedule work for Schneider solely because
of the charge filed on his behalf in violation of Section
8(a)(4) and (1) of the Act. A preponderance of the evidence,
however, does not support the allegation that Respondent's
conduct had been motivated by considerations proscribed by
Section 8(a)(3) of the Act.B. EvidenceRobert Schneider, Loretta Fry, and Danny Ray Schneidereach described conversations during which they had been
asked about union activities. Thus, the latter testified that at
approximately 8 or 8:30 a.m. on August 27 or 28, when he
went to the back office to ask Walters if there was any work,
the latter had asked ``if Robert was trying to start a union
and I said, yes, sir.'' According to Danny Ray Schneider, be-
fore anything more could be said, the telephone had rung and
he quickly exited while Walters was occupied in conversa-
tion. Walters denied having talked to Danny Ray Schneider
during a closed-door private conversation in late August re-
garding Robert Schneider and, further, having ever talked to
Danny Ray Schneider about Robert Schneider being active
on behalf of the Union and about Robert Schneider trying to
start a union.Three conversations were described in which Jodi Davisassertedly asked questions concerning Robert Schneider's ac-
tivities on behalf of the Union. Thus, Loretta Fry testified
that on September 4, 5, or 6, she had been invited by Davis
into the latter's office where Davis had asked if Fry knew
anything about Robert Schneider starting a union. Fry testi-
fied that she had responded in the negative because ``I fig-
ured it was better not to say anything to start any trouble
until we found out about the union.'' Jodi Davis denied flatlyhaving participated in any conversation where she had spo-
ken to Fry about Robert Schneider and the Union.She did not dispute, however, accounts of two other con-versations in which remarks regarding unionization were at-
tributed to her. As a result, it is uncontroverted that between
September 1 and 6, during the course of a conversation initi-
ated as Danny Ray Schneider was picking up his paycheck
from her, Jodi Davis asked, ``is it true Bob's trying to start
a union?'' Schneider responded that it was true: ``You know,
I'm not gonna lie to the lady, you know.'' Second, it is
unrefuted that, at about the same time in September as he
had sent the signed authorization cards back to the Union,
Robert Schneider had been asked by Jodi Davis to come into
her office where she inquired, ``if I was trying to put a union
in the company.'' Schneider replied affirmatively, adding
that ``when 21 out of 27 people ... sign cards ... some-

thing's got to be wrong with the company.'' Jodi Davis, it
is undenied, concluded this conversation by warning Schnei-
der ``not to make waves.''In an obvious effort to strengthen his own case against Re-spondent, Robert Schneider testified about another conversa-
tion with Jodi Davis occurring, he claimed, one Wednesday
afternoon after he had filed for unemployment benefits. Ac-
cording to Schneider during direct examination, she had tele-
phoned him to obtain his correct name, address, and tele-
phone number. After he had provided that information, he
asked why he wasn't working. Davis, testified Schneider, re- 205ACCENT MOVING & STORAGEplied that ``it was a slow down at the time,'' adding that``she shouldn't be talking to me because her attorney advised
her not to talk to me.'' Asked if Davis had said anything
else, Schneider testified, ``That was it,'' but then added hast-
ily, ``She told me don't make waves.'' This answer obvi-
ously caught counsel off guard, especially as there was no
allegation of threats during the last half of September:Q. Did you continueÐshe said that during that con-versation?A. I don'tÐThere were two different times she toldme not to cause any trouble and stuff.Schneider then was asked to again recite what had beensaid during this conversation. This time, after testifying that
Jodi Davis had said that he was not working due to the slow-
down in work, Schneider inserted that he had, ``said 21 out
of 27 people signed up for the union. There's gotta be trou-
ble.'' The record shows that counsel continued by asking the
questions succeeding that answer. But, in fact, the next two
or three questions were put to Schneider by the me, because
I did not believe that he suddenly would have made such a
remark in the context of a conversation in which Davis had
just explained why he was not getting work. Asked what
Jodi Davis had replied to that asserted remark by him,
Schneider testified that she had made the comment about her
attorney advising her not to talk to Schneider and, further,
had said ``there wasn't no work.'' However, at that point, he
made no mention of her purported admonition not to ``make
waves.''In an apparent effort at damage control, Schneider wasasked by counsel if he recalled anything else that had been
said. He orally took himself again through this conversation:She called me up. Asked for my name and addressand phone number. I asked her how come I wasn't
working and she says you know why you're not work-
ing.And then I asked her is there gonna be any work forme tomorrow? She says no. It is a slow down. So that
was the end of the conversation. She advised me that
she couldn't talk to me because of her attorney said she
shouldn't talk to me.Of course, that account omits both his own asserted remarkabout the number of card signers and her purported warning
not to ``make waves.''Counsel pursued questioning Schneider about what hadbeen said and, finally, he testified again about his remark
concerning the number of card signers. However, at no point
did Schneider again mention the ``don't make waves'' admo-
nition:Q. Okay. Now after she said to you that sheshouldn't be talking to you because her attorney told
her not toÐokay? Was that the end of the conversa-
tion?A. I think so.Q. You both just said goodbye and terminated it?
A. Yeah. I went home.That last comment, about going home, is not without signifi-cance. For, when interrogation about this purported conversa-tion had commenced, Schneider had testified that Jodi Davishad ``called me at home.''Robert Schneider's credibility was not enhanced by histestimony in connection with the alleged deprivation of workthat he claimed to have suffered. He testified that he had
been assigned work on the first 2 days after Labor Day, but
thereafter had been assigned only 3 hours' work on Sep-
tember 18 ``by mistake.'' But the complaint alleges that Re-
spondent's refusal to assign available work to Schneider had
not commenced until on or about September 14Ðnot on
September 6, the third day after Labor Day of 1990. More
important, Respondent's records for the weekly payroll pe-
riod ending Wednesday, September 13, show that Robert
Schneider had been paid for 36-3/4 hours, 28 of which had
been worked during the 7-day period ending on that date,
with the remainder carried over for work performed during
the immediately preceding pay weekÐfacts which hardly are
consistent with Schneider's assertions that he had been as-
signed no more than 3 hours' work after September 5.Nor can it be said that 28 hours' work for 7 days some-how shows a deprivation of work assignments when com-
pared to workweeks preceding Labor Day of 1990. For,
Schneider had averaged 29.36 weekly hours of work during
the weekly payroll periods from May 31. Accordingly, the 28
hours that he had worked during the payroll period ending
September 12 is relatively consistent with his average weekly
work hours for the preceding 3-1/2 months. Moreover, of the
six other helpers dispatched on the same basis as Schneider
(Bill Camron, Rodney Grove, Jason Harris, Robert Mullens,
Mike Price, and Marlan Parks), two of them received less
work than Schneider during the payroll period ending Sep-
tember 12: Mullens worked only 18.5 hours and Camron but
7.25 hours. Yet, there is no showing that either one had been
active on behalf of the Union. In addition, three of the four
helpers who received more work than Schneider during that
particular payroll period had received more work on the av-
erage than Schneider since May 31. In sum, Robert Schnei-
der's testimony concerning a purported lack of assignments
on and after Labor Day is unsupported by other evidence
and, more significantly, is contradicted by the payroll
records.With respect to the September 14 to 24 period actually al-leged in the complaint, the evidence shows that after Robert
Schneider had crated for approximately 3 hours on Sep-
tember 13, a date not encompassed by the allegation, he had
not been scheduled to work on September 14. While there
is no explanation for the fact that Schneider had not been
scheduled to work that day, neither is there evidence that
there had been available work that he had been deprived
from performing. To the contrary, as set forth in the pre-
ceding paragraph, he regularly had averaged less than a full
40 hours of work since May 31. No evidence has been ad-
duced to show that September 14 had been other than a nor-
mal day during this particular payroll period when, as in pre-
ceding payroll periods, he did not work for Respondent.Of course, as set forth in subsection III,A, supra, Sep-tember 14 had been the day on which Schneider had filed
his unemployment compensation claim. However, Respond-
ent did not actually receive notice of it until midmorning on
Tuesday, September 18. Meanwhile, Schneider did not work
on Monday, September 17. It is unclear whether or not he
had been scheduled to work that particular day. It is clear 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
that he rendered himself unavailable for any assignmentwhen work began that morningÐthough it took some effort
to get him to admit that fact. Thus, Respondent's workday
commences at 7 a.m., when employees are supposed to be
at the Broken Arrow facility available for dispatch. Initially,
Schneider asserted that he had reported for work at 7 a.m.
on September 17. However, Jodi Davis denied that assertion,
testifying that Schneider had not reported at the scheduled
starting time that day, but instead had telephoned between 8
and 9 a.m. and had said that he would be reporting late for
work.When this subject was raised during cross-examination,Schneider flatly denied that September 17 had been the date
on which he had called in late. However, further examination
generated facts that ultimately led Schneider to admit, in ef-
fect, that Jodi Davis' testimony had been truthful:Q. And then you said that you reported for work asusual the following Monday?A. Yes, sir.
Q. Which would be the 17th?
A. Yes, sir.
Q. But that isn't actually accurate; is it? You calledin late that morning; didn't you?A. No, sir. It wasn't the 17th[.]
....
Q. What day was it?
A. I think it was the next day.
Q. The 18th?
A. Yeah.
Q. Okay. Well, but that was the day of the drivers'meeting and you say you were there at that meeting?A. Yeah.
Q. So you didn't call in late on the 18th; did you?
A. No.
Q. So it was the 17th; wasn't it? Just like I said?
A. Yeah.
Q. So you didn't report for work as usual on the17th; did you?A. No. I called in.
Q. And then when you showed up, there was nowork and you left; right?A. Yeah. But I had already called Jodi Davis andasked her if there was any work before.Q. You think you called in late and said you'd hada rough night and would be late getting in?A. Yes.However, that admission does not conclude the evidencepertaining to September 17. Jodi Davis testified that during
that day work had developed and, further, that she had at-
tempted to contact Schneider, but had not been successful.
Schneider, in effect, denied having received any call from
Jodi Davis on September 17. However, his testimony was
not based on any assertion that he had been at home recov-
ering from a ``rough night'' and that his telephone had not
sounded during that time. Rather, he testified only, ``I got a
recorder at my house and I know it was on. And I know
there was no phone calls.'' Of course, even accepting that
testimony, Davis needed someone to perform work that had
developed during the day. There would have been no reason
for her to leave a message hoping that Schneider might ulti-
mately call her, as opposed to simply ascertaining that hewas not personally answering the phone and, then, callingsomeone else to determine if she could locate anyone avail-
able to report promptly to perform that work.Significantly, Schneider testified that he did finally reportfor work on September 17, but that no work had been avail-
able. However, if, as his above-quoted testimony shows,
Davis had told him that there was no work available during
the course of a telephone conversation, Schneider did not ex-
plain why he had nonetheless chosen to still report for work
later. Moreover, he never did testify as to the time of day
that he had purportedly reported and there is no evidence that
work remained available for him by whatever time he did fi-
nally show up at the Broken Arrow facility on September 17.
In sum, there is no credible evidence showing that Respond-
ent deprived Schneider of work on September 17.Nor is there any evidence that it did so on the followingday. As set forth above, Schneider did report for a drivers'
meeting at the beginning of work on September 18. Jodi
Davis testified that, following that meeting, Schneider had
been scheduled to go out on a local move for Motorola with
driver Dan Malmos, but that he had failed to report after the
meeting. After she had testified, Schneider was called as a
rebuttal witness. He testified that he had looked at the work
schedule when he went to the drivers' meeting, but that his
name was not on that schedule. He further testified on rebut-
tal that, after the meeting, he had asked Jodi Davis about
work, but had been told that none was available.That testimony on rebuttal tended to be contradicted bySchneider's own testimony given during the General Coun-
sel's case-in-chief. When he testified at that point during the
hearing, Schneider claimed that he had been assigned work
on September 18:Q. Okay. In termsÐlet's look at those three hours.Do you remember what day that was?A. I think it was the 18th, I think.
Q. What work did you do?
A. I come in at 7:00 in the morning and there wasno work scheduled. Maynard Walters told me there was
no work. So I asked Jodi and Jodi told me just wait
around. There might be a little bit more come up.So about 9:00, 9:30, after everybody left there wasonly two of us in the room. DempseyÐRoscoe
Dempsey and myself. And we was sent out on a pack
job to pack two items. After that was done, she sent us
home.Neither Roscoe Dempsey nor any other witness appeared tocorroborate Schneider's above-quoted account of what had
occurred on September 18. Moreover, at no point during re-
buttal did Schneider correct that earlier account of what he
testified had occurred on September 18, by returning to it
and by placing it on a different date. As a result, the record
is left with still another internally inconsistent account by
Schneider of events that transpired in this proceeding.The parties stipulated that helper work of the type histori-cally performed by Schneider had been available through
September 24. Furthermore, Respondent admits that it as-
signed no work to Robert Schneider after September 18.
However, Jack Davis testified that no work had been as-
signed to Schneider after that date because of the notice from
the Oklahoma Employment Security Commission received
mid-morning on September 18 by Respondent. Because the 207ACCENT MOVING & STORAGE3However, as should be obvious, I do not credit Robert Schnei-der's account of Jodi Davis' purported telephone remarks. Although
she did not deny having participated in that conversation and having
made those statements, his description of those purported remarks
was confused, internally inconsistent, and appeared to be advancedContinuednotice recited that Schneider had reported to the Commissionthat he had been separated from employment with Respond-
ent, and because Respondent had not fired Schneider, Davis
testified that he believed that Schneider had resigned.Yet, Davis did not simply rely passively on his interpreta-tion of the commission's notice as constituting a notice of
resignation. Instead, on September 18 he sent letters to both
Schneider and to the commission. In the letter to the com-
mission, Davis stated:We were unaware that Mr. Schneider had quit.We will accept his notice that he has resigned fromour company.There is a slow down in work at our business.In his letter to Schneider, after acknowledging receipt of thecommission's note, Davis stated, ``We accept this notice as
notification of your resignation from our firm.''Schneider denied that he had intended to resign from em-ployment with Respondent, testifying that he had filed for
unemployment benefits because of a purported decline in
work assignments. But, as described above, that latter asser-
tion is not supported by the payroll records for the payroll
period ending September 12. Furthermore, while Schneider
acknowledged having received Davis' letter, Schneider did
not respond to it. Nor, so far as the record discloses, did
Schneider take any other action to alert Davis, or any other
official of Respondent, that Respondent was in error in be-
lieving that the unemployment benefits claim constituted a
resignation.Instead, on September 19 the Union filed the originalcharge in this proceeding, alleging that, ``Since on or about
September 13, 1990, [Respondent] has discriminated against
Robert Schneider because of his union activities by not offer-ing him the assignment of work when work was available.''
Davis testified that when he had received the charge on Sep-
tember 20, he had become puzzled, finding the situation
``very confusing'':A. Well, at first I get a notice that he's quit.....
A. And then I turn around and I get a notice thathe's filed an unfair labor charge. And how can he file
an unfair labor charge if he quits?As he had done upon receiving the commission's notice,Davis prepared and mailed a responding letter, this time to
the Board agent assigned to investigate the Union's charge.
In that letter, after stating that Respondent's counsel was out
of town, Davis explains,We have been advised per the enclosed that Mr. RobertSchneider experienced a ``separation from employment
on September 14, 1990'' due to a ``lack of work.'' We
are thus at a loss to determine his employment status.In an apparent effort to refute Respondent's assertions ofconfusion as to whether or not he had resigned, Schneider
claimed that he had reported for work at between 6:30 and
7 a.m. each workday after September 14. However, as dis-
cussed above, he ultimately was obliged to retract that asser-
tion with regard to September 17. Nor is there any objective
evidence that tends to support Schneider's testimony con-
cerning daily reporting after that date. True, it is undisputedthat on September 24 there had been a conversation betweenSchneider and Jack Davis in the drivers' room at the Broken
Arrow facility. However, Schneider testified that the con-
versation had occurred at approximately 9 a.m. Con-
sequently, its occurrence hardly shows that Schneider had re-
ported earlier that morning when work was scheduled to
begin.With respect to that particular conversation, testifiedSchneider, Davis had ``said, Schneider, you might as well go
home. I'm not going to work you until I hear anything from
the Labor Board.'' Davis denied specifically that he had
made the statement that he was not going to work Schneider
anymore until hearing from the Board. However, he testified
that he had told Schneider, ``in my opinion, he quit. And I
asked him to leave until we heard from the NLRB.'' When
pressed to explain Respondent's position at that point, the
following sequence of testimony was forthcoming:Q. So it was your intention you didn't want himcoming back the next day and sitting in there again?A. That's correct. Until we heard from the NLRB.
Q. Okay. So you weren't going to work him on anyjobs until you heard from the NLRB; correct?A. That's correct.C. AnalysisWhen he testified, Robert Schneider appeared more con-cerned with fortifying his case against Respondent than with
truthfully recreating the events and conversations that he had
witnessed. As must be evident from the descriptions of his
testimony in section III,B, supra, a review of the record con-
firms that impression. Consequently, I do not credit Robert
Schneider's testimony, save to the extent that particular por-
tions are corroborated by, or consistent with, other credible
evidence. In contrast, I do credit the accounts of Danny Ray
Schneider and of Jack and Jodi Davis. Each one appeared to
be testifying honestly concerning the events in which he or
she participated.Although Jodi Davis credibly denied having questionedLoretta Fry, she did not deny having asked Danny Ray
Schneider if his brother was ``trying to start a union'' and,
similarly, having later asked Robert Schneider if he was try-
ing to start a union, as well as warning him ``not to make
waves.'' Given the credible nature of her testimony, the fact
that she did not deny having questioned these particular em-
ployees on those two occasions is some indication that, in
fact, she did make the statements attributed to her by the
Schneider brothers and Respondent chose not to have her
admit having done so. Moreover, as stated in the preceding
paragraph, Danny Ray Schneider was a credible witness and
Robert Schneider's description of her questioning was similar
to that given by Danny Ray Schneider. Consequently, I cred-
it the accounts of Danny Ray and Robert Schneider concern-
ing the questions put to them by Jodi Davis, as well as Rob-
ert Schneider's uncontroverted testimony that she also hadwarned him not to ``make waves.''3Furthermore, I credit 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
simply to buttress his own case against Respondent by adding a sec-ond conversation that repeated what she earlier had actually said.Danny Ray Schneider's testimony concerning the question byWalters as to whether Robert Schneider was trying to start
a union.A determination of whether interrogation violates the Actis dependent on ``whether under all the circumstances the in-
terrogation reasonably tends to restrain, coerce or interfere
with the rights guaranteed by the Act.'' Rossmore House,269 NLRB 1176, 1177 (1984). Here, as concluded in the
preceding paragraph, questioning of employees occurred on
three occasions. Although there is no history of hostility and
discrimination by Respondent, on one occasion Danny Ray
Schneider was questioned by the general manager of oper-
ations. Further, the daughter of Respondent's presidentÐwho
happens to dispatch employees and, thus, has the power to
control their scheduling and incomeÐput the questions to
employees in the other two conversations. Indeed, one of
those conversations took place as Jodi Davis was distributing
a paycheck to Danny Ray Schneider. Moreover, it is
uncontroverted that, after receiving an answer to her ques-
tion, she had explicitly warned Robert Schneider not to
``make waves.''Both Robert and Danny Ray Schneider answered truthfullythe questions put to them. Yet the latter appeared uncomfort-
able with being questioned, as shown by his hasty departure
from Walters' office and by his defensive reaction when ex-
plaining his answer to Jodi Davis's question: ``I'm not gonna
lie to the lady, you know.'' In so testifying, Danny Ray
Schneider appeared to be less an unconcerned employee than
one who had felt cornered, with no alternative but to be
truthful with Jodi Davis. In each instance, the employee had
been alone with the questioning supervisor. In each instance,
the questioning had occurred in an office. In each instance,
the question had sought to identify the leading proponent in
organizing Respondent's employees. No legitimate expla-
nation was advanced to the employees for seeking such in-
formation, leaving them to speculate that Respondent's pur-
pose for seeking this information was to act upon it by retali-
ating against Robert Schneider, thereby ``extinguish[ing]
seeds, [so] that it would have no need to [later] uproot
sprouts.'' Ethan Allan, Inc. v. NLRB, 513 F.2d 706, 708 (1stCir. 1975). At no point were the two questioned employees
assured that such action would not be taken. In fact, at no
point were they even told why Respondent's officials were
attempting to ascertain if Robert Schneider was attempting to
organize Respondent's employees. Nor were they assured on
any of the three occasions that they could decline to answer
without reprisal and that no reprisals would be directed at
them for any answer that they did give.Although Robert Schneider was the leading proponent ofunionization, there is no evidence that he had been an open
oneÐno evidence that he had conducted his card solicitation
openly. Clearly, Danny Ray Schneider had not been an open
union supporter. Consequently, this is not a situation where
Respondent's officials questioned open supporters of the
Union. Given that fact, and in light of the considerations re-
viewed in the foregoing two paragraphs, I conclude that a
preponderance of the evidence establishes that Respondent's
interrogation reasonably tended to restrain and coerce em-
ployees in violation of Section 8(a)(1) of the Act. Further-more, I conclude that Jodi Davis' warning to Robert Schnei-der not to ``make waves'' constitutes an implied threat of re-
prisal which also violated Section 8(a)(1) of the Act.A preponderance of the evidence, however, does not sup-port the allegation that Respondent unlawfully refused to as-
sign work to Robert Schneider prior to September 24. Asdiscussed in section III,B, above, Respondent's payroll
records contradict Schneider's assertions that he had been de-
prived of work since September 6, the third day after Labor
Day. Moreover, while helpers' work was generally available
on Friday, September 14, there is no particularized evidence
that Schneider, as opposed to one of the other helpers regu-
larly scheduled by Respondent, should have been assigned to
perform it. That is, there is no specific evidence that on Sep-
tember 14 Schneider had been deprived of work that he oth-
erwise would have performed. To the contrary, the payroll
records show that he ordinarily did not work a full 40 hours
during each pay period, but usually averaged only 3 to 4
days of work for Respondent during each pay period. Indeed,
it may well have been that failure to receive a full 40 hours
work per pay period that had led him to file for benefits with
the commission. Consequently, a preponderance of the evi-
dence does not support the allegation that Schneider had
been deprived of work on September 14.Nor does it support a similar allegation with respect toMonday, September 17, and Tuesday, September 18. Ulti-
mately, Schneider admitted, in effect, that he had falsely tes-
tified to having reported for work at 7 a.m. on the former
dateÐadmitted that he had not, as he testified initially, re-
ported at his scheduled starting time on September 17. Ac-
cordingly, he rendered himself unavailable to perform work
scheduled for that day. Further, I credit Jodi Davis' testi-
mony that he had not answered his telephone when she had
tried to contact him about performing work that had devel-
oped during the course of that day. As discussed in section
III,B, above, her testimony in that respect is not diminished
by the testimony that no message had been left on an an-
swering machine that may have been operating during that
day.Similarly, Jodi Davis testified credibly that Schneider hadbeen scheduled for work on September 18, but had not re-
ported to perform it following the drivers meeting. In con-
trast, as described in section III,B, above, Schneider gave dif-
ferent, conflicting accounts of his activities on that date, in
one claiming that he had gone home after having been told
that no work was available, but in the other claiming that
Jodi Davis had told him to wait and that he later had been
assigned packing work for 3 hours. Given the state of the
record, I conclude that Schneider did not report for work
after the drivers meeting on September 18 and, as had been
the fact on the preceding day, had rendered himself unavail-
able for work that day. Respondent admits that it did not
schedule work for Schneider after September 18. It claims
that it did not do so because on that date it had received the
commission's notice which Jack Davis interpreted as notifi-
cation of Schneider's resignation. In evaluating allegations of
discrimination, ``the pivotal factor is motive.'' NLRB v.Lipman Bros., 355 F.2d 15, 20 (1st Cir. 1966). As concludedabove, Respondent violated Section 8(a)(1) of the Act by
conducting unlawful interrogations and by making an unlaw-
ful threat. Yet, to the extent that such evidence shows a dis-
position to discriminate, it is not determinative. ``The mere 209ACCENT MOVING & STORAGEfact that an employer may desire to terminate an employeebecause he engages in unwelcome concerted activities does
not, of itself, establish the unlawfulness of a subsequent [per-sonnel action].'' Klate Holt Co., 161 NLRB 1606, 1612(1966). As concluded above, I felt that Jack Davis was testi-
fying candidly when he appeared as a witness. Consistent
with that impression, I conclude that he was truthful when
testifying that the commission's notice had led him to be-
lieve that Schneider had resigned.The genuineness of that belief is supported by certain ob-jective facts. First, although Schneider had called on Sep-
tember 17, he had not reported for work on either that day
or, more importantly, on the following one. That failure to
report is consistent with a resignation on September 14. Sec-
ond, while benefits may be available to underemployed
workers under Oklahoma law, the notice received by Re-
spondent states only that there had been a ``separation from
employment.'' Neither the notice, itself, nor any other com-
munication from the commission, modified or nullified the
plain meaning of those words: that Schneider had reported to
the commission that he no longer was employed by Re-
spondent. Third, so far as the evidence shows, Schneider
made no effort to contact Respondent to explain his pur-
ported purposeÐunderemploymentÐfor seeking unemploy-
ment benefits. That noncommunication, coupled with his fail-
ure to report for work on September 17 and 18, objectively
support the logic of Davis' interpretation that ``separation
from employment'' had meant a cessation of interest in fur-
ther work with Respondent. Finally, Davis did not conceal
that interpretation of that phrase. He immediately wrote to
the commission and to Schneider, setting forth his conclusion
that the notice had constituted notification of resignation.
Yet, though he admitted having received Davis' letter, at no
point did Schneider contact Respondent to correct what he
now claims had been, in effect, a misinterpretation.In sum, I conclude that, regardless of Respondent's atti-tude toward Schneider's union activities, a preponderance of
the evidence shows that Jack Davis genuinely believed that
the commission's notice meant that Robert Schneider had re-
signed and, further, that Respondent then acted as it would
have done with regard to any resigned employee: it ceased
scheduling Schneider for work. Therefore, the General Coun-
sel has failed to establish that Respondent refused to assign
work to Schneider prior to September 24 for reasons pro-
scribed by the Act.But a contrary result is warranted on and after September24. On September 20 Respondent received the original
charge that underlies the complaint in this proceeding. Its al-
legation of work deprivation since September 13 is some in-
dication that Schneider desired to continue working for Re-
spondentÐthat Jack Davis' earlier resignation interpretation
of the commission's notice may have been erroneous. How-
ever, standing alone, the charge's allegation is no more than
that: an indication.From the face of the charge, the alleged deprivation ofwork allegation could have been premised on more than one
theory: that Schneider had been deprived of work only on
September 13 and 14, before he resigned; that Schneider had
resigned because of unlawful deprivation of work since Sep-
tember 13, thereby being constructively discharged; or, that
Schneider was continually being deprived of work and never
had resigned. The point is that although the charge's allega-tion is some indication of a desire to continue working forRespondent, its ambiguity gives rise to other interpretations,
depending upon how it is supported by evidence and argu-ment. Given that ambiguity and the background of events
that had occurred that week before the charge had been re-
ceived, there was ample basis for Jack Davis to become, as
he testified, ``very confus[ed]'' about the meaning of the
charge. Consequently, although the charge was an indication
that Davis might have reached an erroneous conclusion that
Schneider had resigned, standing alone, against the back-
ground of the immediately preceding events, it did not oblige
Respondent to reverse Davis' interpretation and promptly try
to contact Schneider with an offer of work on Friday, Sep-
tember 21, and on Saturday, September 22.However, Davis' own testimony shows that by September24, his encounter with Schneider in the Broken Arrow driv-
ers' room alerted him that Schneider was seeking to continue
working for Respondent. Moreover, Davis' own testimony
shows that his sole reason for refusing to schedule Schneider
for driver/helper work on and after that date had been the un-
resolved charge filed on behalf of Schneider. For, Davis tes-
tified during the hearing that he would not schedule Schnei-
der for work until the Board made a determination as to
whether or not Schneider had quit earlier in the month.An employer is not free to hold an employee's continuedemployment hostage to satisfactory resolution of an unfair
labor practice charge. Although Davis genuinely continued to
believe on September 24 that Schneider had resigned 10 days
earlier, Respondent has failed to show that a prior resignation
barred future employment with it. That is, Respondent has
neither contended nor shown that it had a policy against em-
ployment of former employees, in general, see, e.g., Textron,Inc., 302 NLRB 660 (1991), or of employees who have re-signed, in particular. As a result, there is no showing that,
in the ordinary course, previous employment with Respond-
ent, of itself, would have disqualified an employee from con-
sideration for employment with Respondent. Accordingly, it
was irrelevant to future employment with Respondent wheth-
er Schneider had or had not resigned on September 14 and,
concomitantly, whether the Board did or did not determine
that he had done so. Nothing at stake in connection with the
charge had a lawful bearing on his suitability for continued
employment with Respondent on and after September 24.Respondent has introduced evidence of certain remarksand actions by both Schneider and the Union that tend, at
least, to create some suspicion about the good faith of both
in some respects. However, all of these events occurred after
September 24. There is no particularized showing of a lack
of good faith on the part of either in connection with Schnei-
der's claim to the commission or with the Union's decision
to file the charge underlying the complaint in this pro-
ceeding. Nor is there any evidence that Schneider had acted
in other than good faith in going to the Broken Arrow facil-
ity to seek work on September 24. At best, from Respond-
ent's standpoint, the record shows a misunderstanding re-
garding Schneider's claim for state benefits: he filed believ-
ing that he was being underemployed and Respondent con-
strued his claim as a resignation.Whether or not the charge's allegation of unlawful workdeprivation had meritÐas I conclude that it did notÐis of
``no matter.'' NLRB v. Whitfield Pickle Co., 374 F.2d 576,582 (5th Cir. 1967). See also NLRB v. Syracuse Stamping 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aCo., 208 F.2d 77, 79 (2d Cir. 1955); General Nutrition Cen-ter, 221 NLRB 850, 855 (1975). Employment cannot be heldhostage to the correctness of allegations in charges filed by
or on behalf of employees. To allow that to occur would be
to effectively permit employers to retaliate against employees
solely on the basis of determinations by the Board, or the
General Counsel, concerning the sufficiency of evidence to
support allegations in charges, thereby allowing ``the Board's
channels of information [to be] dried up by employer intimi-
dation of prospective complainants.'' John Hancock Life In-surance Co. v. NLRB, 191 F.2d 483, 485 (D.C. Cir. 1951).Section 8(a)(4) of the Act is intended to prevent an employer
from ``retaliat[ing] against an employee because he filed un-
fair labor practices or otherwise participated in the Board's
processes.'' Volkas Provision Co. v. NLRB, 796 F.2d 864,871±872 fn. 10 (6th Cir. 1986). Consequently, Respondent
was not free to withhold continued employment from Schnei-
der until a determination was made regarding the merit of the
charge filed on his behalf. In sum, on September 24 Davis
effectively said that Schneider would not be scheduled for
employment until resolution of the charge filed on his behalf.
Such a remark violates Section 8(a)(1) of the Act. Further-
more, coupled with Davis' admission that he would not re-
sume scheduling Schneider for work before hearing from the
NLRB about the charge, it establishes a prima facie violation
of Section 8(a)(4) and (1) of the Act, in that it shows a with-
holding of future work from an employee because of the ex-
istence of a dispute, embodied in a charge, concerning past
lack of work. There is no assertion of a policy of refusing
to employ workers whom Respondent previously employed.
Nor is there evidence that Schneider's past performance had
been so unsatisfactory that Respondent would not have con-
sidered him for continued employment. There is evidence of
a shortage of work during September, but Respondent pre-
sented no evidence, nor did it contend, that there was a lack
of work that Schneider could have performed on and after
September 24. Therefore, a preponderance of the evidence
establishes that Respondent violated Section 8(a)(4) and (1)
of the Act by refusing to schedule Schneider for work on and
after that date. However, it does not establish that, in refus-
ing to do so, Respondent has been motivated by reasons pro-
scribed by Section 8(a)(3) of the Act.CONCLUSIONOF
LAWAccent Moving & Storage, Incorporated committed unfairlabor practices affecting commerce by refusing to schedule
Robert Schneider for work on and after September 24, 1990,
in violation of Section 8(a)(4) and (1) of the Act, and by in-
terrogating employees regarding union activity, threatening
reprisals against an employee for engaging in union activity,
and by telling an employee that he would not be scheduled
for work because of an unfair labor practices charge filed on
his behalf, in violation of Section 8(a)(1) of the Act. How-
ever, it has not violated the Act in any other respect.REMEDYHaving found that Accent Moving & Storage, Incorporatedengaged in certain unfair labor practices, I shall recommend
that it be ordered to cease and desist therefrom and, further,
that it be ordered to take certain affirmative action to effec-
tuate the policies of the Act. With respect to the latter, itshall be ordered to offer to Robert Schneider immediate andfull reinstatement to the position of driver/helper, dismissing,
if necessary, anyone who may have been hired or assigned
to perform the work from which he was deprived on and
after September 24, 1990. If that position no longer exists,
it shall be ordered to reinstate Schneider to a substantially
equivalent position, without prejudice to his seniority or
other rights and privileges. It also shall be ordered to make
Schneider whole for any loss of pay he may have suffered
because he was unlawfully deprived of employment, with
backpay to be computed on a quarterly basis, making deduc-
tion for interim earnings, F.W. Woolworth Co.
, 90 NLRB289 (1950), and with interest to be paid on the amounts
owing as computed in New Horizons for the Retarded, 283NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Accent Moving & Storage, Incorporated,Broken Arrow, Oklahoma, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to schedule for work, discharging or other-wise discriminating against any employee because he has
filed charges, because charges have been filed on his behalf,
or for giving testimony under the Act.(b) Interrogating employees about their own or other em-ployees' union activities, expressly or impliedly threatening
employees with reprisals because they engage in union activ-
ity, and telling employees they will not be scheduled for
work until resolution of unfair labor practice charges filed on
their behalf under the Act.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Offer Robert Schneider immediate and full reinstate-ment to the position of driver/helper, dismissing, if nec-
essary, anyone who may have been hired or assigned to that
position on or after September 24, 1990, or, if that position
no longer exists, to a substantially equivalent position, with-
out prejudice to his seniority or other rights and privileges,
and make him whole for any loss of pay he may have suf-
fered as a result of his discriminatory deprivation of work,
in the manner set forth above in the remedy section.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at its Broken Arrow, Oklahoma facility copies ofthe attached notice marked ``Appendix.''5Copies of the no- 211ACCENT MOVING & STORAGEJudgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''tice on forms provided by the Regional Director for Region17, after being duly signed by its authorized representative,
shall be posted by Accent Moving & Storage, Incorporated
immediately upon receipt thereof and be maintained by it for
60 consecutive days thereafter in conspicuous places, includ-
ing all places where notices to employees are customarily
posted. Reasonable steps shall be taken by it to ensure that
those notices are not altered, defaced, or covered by any
other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint be dimissed in-sofar as it alleges violations of the Act not found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which all parties had an opportunity to presentevidence, the National Labor Relations Board has found that
we violated the National Labor Relations Act and we have
been ordered to post this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
refuse to schedule you for work, discharge,or otherwise discriminate against you because you have filed
unfair labor practice charges, because charges have been
filed on your behalf, or because you have given testimony
under the National Labor Relations Act.WEWILLNOT
interrogate you concerning your own unionactivity and concerning the union activity of other employ-
ees.WEWILLNOT
expressly or impliedly threaten you with re-prisals because you support or assist Tulsa General Drivers,
Warehousemen & Helpers, Local Union 523, affiliated with
the International Brotherhood of Teamsters, Chauffeurs,
Warehousemen & Helpers of America, or any other labor or-
ganization.WEWILLNOT
tell you that you will not be scheduled forwork until resolution of unfair labor practice charges filed on
your behalf under the National Labor Relations Act.WEWILLNOT
in any like or related manner interfere withany of your rights set forth above which are guaranteed by
the National Labor Relations Act.WEWILL
offer to Robert Schneider immediate and full re-instatement to the position of driver/helper, dismissing, if
necessary, anyone who may have been hired or assigned to
perform the work from which he was unlawfully deprived onand after September 24, 1990, or, if that position no longer
exists, to a substantially equivalent position, without preju-
dice to his seniority or other rights and privileges, and wewill make Schneider whole for any loss of pay he may havesuffered as a result of the discrimination directed against
him, with interest on the amounts owing.ACCENTMOVING& STORAGE, INCORPORATED